Citation Nr: 0700039	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  05-07 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disability, to include as secondary to service-connected 
right and left knee disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to December 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  

In July 2005, the veteran testified before a member of the 
undersigned panel at a hearing held at the RO.  It was not 
possible to make a recording of those hearing proceedings, 
and the veteran was offered another Board hearing.  The 
veteran accepted that offer, and in May 2006 he testified 
before another member of the undersigned panel at a hearing 
held at the RO.  A transcript of that hearing is of record.  

Other matters

At the May 2006 hearing, the veteran testified concerning the 
issue of entitlement to an increased rating for his service-
connected left knee degenerative arthritis and chondromalacia 
patella, currently rated as 10 percent disabling.  There is 
no indication in the record that the RO has adjudicated that 
issue, and the Board refers that matter to the RO for 
appropriate action.  


FINDING OF FACT

There is no competent evidence of any bilateral shoulder 
disability, including arthritis, during service or for many 
years thereafter, nor is there competent evidence that the 
veteran's current bilateral shoulder disability was caused or 
aggravated by his service-connected degenerative arthritis of 
the right knee, instability of the right knee, or left knee 
degenerative arthritis and chondromalacia patella.  



CONCLUSION OF LAW

Service connection for a bilateral shoulder disability, to 
include as secondary to service connected bilateral knee 
disabilities, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006) (to include 71 Fed. Reg.52744-52747 (Sept. 7, 
2006) (effective October 10, 2006) (to be codified at 
38 C.F.R. § 3.310(b)).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, a June 
2003 letter provided certain essential notice prior to the 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  This letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, the evidence he was responsible 
for providing, and advised him to submit any evidence or 
provide any information he had regarding his claim.  While 
the RO did not readjudicate the claim subsequent to its 
April 2006 letter telling the veteran about the criteria for 
rating his claimed shoulder disabilities and those governing 
effective dates of awards, he is not prejudiced by that 
shortcoming, as rating and effective date criteria have no 
significance unless the claims are allowed, and the decision 
below does not do so.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006).  Neither the veteran nor his 
representative has alleged that notice in this case was less 
than adequate.

The veteran's service medical records and all identified 
post-service treatment records have been obtained, and the 
veteran has been provided a VA examination with a medical 
opinion.  Although the Board was unable to make a recording 
of the July 2005 hearing, the veteran provided testimony at 
another hearing in May 2006, and the transcript of that 
hearing is of record.  The veteran has not identified any 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claim.  

The Board has referred to the amendment of 38 C.F.R. § 3.310, 
which became effective October 10, 2006, and provides for the 
award of secondary service based on aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to 
be codified at 38 C.F.R. § 3.310(b)).  Although the RO did 
not consider this amendment, the veteran will not be 
prejudiced by the Board's consideration of this amendment in 
the first instance because it is codification of 
interpretation of existing law as announced by the United 
States Court of Appeals for Veterans Claims (Court) in Allen 
v. Brown, 7 Vet. App. 439 (1995).  

Legal criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For 
certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to 
be codified at 38 C.F.R. § 3.310(b)); Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

Background and analysis

The veteran's service medical records show that he sustained 
valgus stress trauma to the right knee in April 1969 and 
underwent a medial menisectomy in June 1969.  In July 1970, a 
Physical Evaluation Board found that the veteran was 
medically unfit for further military service because of 
impairment of his right knee manifested by swelling and pain.  
Diagnoses were: internal derangement, right knee, torn medial 
meniscus; instability, right knee, secondary to excision of 
medial meniscus; and chondromalacia, right patella.  The 
service medical records are negative for complaints or 
findings concerning the veteran's shoulders.  

Effective from the day following separation from service in 
December 1970, the RO granted service connection for 
instability of the right knee with chondromalacia right 
patella.  Over the years since then the RO granted separate 
10 percent ratings for instability of the right knee with 
chondromalacia patella and degenerative arthritis of the 
right knee effective from February 2001.  Later, the RO 
granted service connection for left knee degenerative 
arthritis and chondromalacia patella as secondary to the 
service-connected degenerative arthritis of the right knee 
and assigned a 10 percent rating effective from 
February 2002.  

The medical evidence does not show, nor does the veteran 
contend, that his bilateral shoulder disability was present 
in service or is causally related to service.  Rather, post-
service VA medical records show that the veteran first 
complained about his shoulders in October 2002 when he 
complained of multiple joint pains.  He complained of pain in 
his knees and hands as well as the shoulders, mainly the left 
shoulder, and he said this had been going on for a long time.  
When examined, both shoulders had full range of motion, no 
swelling, no bruise, and no tenderness.  The assessment at 
that time was multiple joint pains.  Later records show 
continuing complaints of pain in the shoulders and wrists, 
and when the veteran was seen at rheumatology consultation at 
a VA clinic in Indianapolis in April 2003, he complained of 
pain in all joints.  

At a VA examination in January 2004, the veteran stated he 
had never had any problems with his shoulders until about a 
year earlier when they both started aching.  He said that he 
had been told at the Indianapolis VA clinic that he was 
getting arthritis in his shoulders.  He said his symptoms 
were getting worse and he had a constant aching in both 
shoulders with pain going from the shoulders down to the 
hands when he tried to hold something about the size of a 
gallon jug of water.  The diagnoses after examination were 
acromioclavicular joint separation of the left shoulder and 
acromioclavicular joint separation of the right shoulder.  

When the veteran was seen at the VA rheumatology clinic in 
Indianapolis in February 2004, he described having bilateral 
shoulder pain, right hand pains and pains "just 
everywhere."  After examination, the impression included 
diffuse arthralgias without evidence of inflammatory 
arthritis.  

In an addendum dated in April 2004, the physician who 
conducted the January 2004 examination stated that he again 
reviewed the veteran's claims file.  He said it was his 
opinion that the arthritis in the veteran's shoulders was a 
separate entity from the arthritis in his knees.  He said 
that although it might coexist, there was no physiologic 
means by which arthritis in the shoulders could be secondary 
to arthritis of the knees.  

In view of the foregoing, the Board can find no evidence of 
any bilateral shoulder disability, to include arthritis, 
during service or for many years thereafter, and there is no 
medical evidence that suggests a relationship between any 
current bilateral shoulder disability and service, and the 
veteran does not contend there is such a relationship.  Thus, 
there is no competent evidence that could support service 
connection for a bilateral shoulder disability on a direct or 
presumptive basis.  

The veteran contends, in essence, that his service-connected 
arthritis of the knees caused or aggravated his bilateral 
shoulder disabilities.  Review of the medical evidence 
outlined above shows that the veteran has been diagnosed as 
having acromioclavicular joint separation of both shoulders, 
and the physician who conducted the January 2004 VA 
examination referred to arthritis of the shoulders in his 
April 2004 addendum.  Thus, the first two elements of his 
secondary service connection claim, current disability and 
service-connected disability, are satisfied.  Wallin, supra.

As to the third element, i.e., nexus, there is of record no 
medical evidence that supports a relationship between the 
veteran's service-connected bilateral knee disabilities and 
his bilateral shoulder disabilities.  The only medical 
professional to address this matter was the VA physician who 
examined the veteran in January 2004.  Upon review of the 
record in its entirety and review of examination results, it 
was that physician's opinion, reported in an April 2004 
addendum report, that there is no physiologic means by which 
arthritis in the shoulders can be secondary to arthritis in 
the knees.  This competent evidence clearly weighs against 
the claim.  

The Board is left with the veteran's statements and hearing 
testimony to the effect that his service-connected arthritis 
in the knees has spread from his knees to his shoulders.  The 
record does not show, nor does the veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion as to whether his service-
connected knee disabilities, which include arthritis, caused 
or aggravated his bilateral shoulder disorders.  It is now 
well established that a layperson such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and his opinion that any 
current bilateral shoulder disability is related to service-
connected arthritis of the knees is not entitled to any 
probative value.  See, Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  
In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a bilateral shoulder disability on 
a direct, presumptive, and secondary basis.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is not for application, and 
the claim for service connection must be denied.  38 U.S.C.A. 
§ 5107(b); see also, generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  


ORDER

Service connection for a bilateral shoulder disability, to 
include as secondary to service-connected right and left knee 
disabilities, is denied. 



			
               George R. Senyk	M. Sabulsky
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
Wayne M. Braeuer
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


